Citation Nr: 1111896	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  06-00 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and exposure to herbicide agents.

3.  Entitlement to service connection for renal insufficiency, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities secondary to service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from February 2005 and November 2007 rating decisions of a Department of Veteran's Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for hypertension, renal insufficiency, bilateral hearing loss, and peripheral neuropathy of the upper and lower extremities.  In April 2007, the Veteran testified before the Board at a hearing that was held at the RO.

In an August 2007 decision, the Board denied the Veteran's claims for service connection for hypertension and for a renal insufficiency.  The Veteran appealed the decision denying the claims to the United States Court of Appeal for Veterans Claims.  In an August 2008 order, the Court remanded the claims to the Board for readjudication in accordance with the Joint Motion for Remand.  In November 2008, the Board remanded the claims for additional development.

The issue of entitlement to service connection for peripheral neuropathy of the upper and lower extremities secondary to service-connected diabetes mellitus is REMANDED to the VA RO.





FINDINGS OF FACT

1.  The Veteran's hearing loss does not meet the criteria to be considered a disability for VA compensation purposes.

2.  The Veteran's chronic renal insufficiency first manifested many years after his separation from service and is not related to his service or to any aspect thereof, including his service-connected diabetes mellitus.

3.  The Veteran's hypertension first manifested many years after his separation from service and is not related to his service or to any aspect thereof, including his service-connected diabetes mellitus or to herbicide agents.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Chronic renal insufficiency was not incurred in or aggravated by the Veteran's active service, and is not proximately due to or the result of his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  Hypertension was not incurred in or aggravated by the Veteran's active service, and is not proximately due to or the result of his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection for certain chronic diseases, including hypertension, nephritis, and sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of those frequencies are 26 decibels or more; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran contends that his bilateral sensorineural hearing loss is the result of service in the Vietnam War.  Specifically, the Veteran contends that while he did not personally engage in combat, as a military police officer stationed in Chu Lai, Vietnam, he was consistently exposed to noise associated with frequent incoming mortar rounds and artillery fire.

Service medical records show that on November 1970 separation examination, the Veteran's hearing was determined to be normal, or 15/15 on whisper voice testing.  He did not complain of hearing loss at that time or otherwise while in service.

The Veteran's available service personnel records show that he served in Vietnam from October 1969 to November 1970, and that he received the Vietnam Service Medal and the Vietnam Campaign Medal.  He was attached to the 23rd Military Police Company.  His service separation form shows that his military occupational specialty was military policeman.  

In this case, the Board finds that hearing loss was not diagnosed during the Veteran's service.  Additionally, the Veteran's service records do not demonstrate that he participated in combat.  As there is no evidence that the Veteran participated in combat, he may not be presumed to have been exposed to acoustic trauma in service.  38 U.S.C.A. § 1154(b) (West 2002).  However, the Veteran's described noise exposure is consistent with his service in Vietnam and therefore the Board concedes that it was likely the Veteran was exposed to acoustic trauma in service.  Even if the Veteran was exposed to acoustic trauma in service, a nexus between his current disabilities and the in-service exposure to acoustic trauma must be shown.
VA treatment records beginning in July 2004 do not show a diagnosis of bilateral hearing loss.  

In April 2007 testimony before the Board, the Veteran denied a history of significant noise exposure following his separation from service.  He stated that his tinnitus had begun in Vietnam immediately following an explosion that occurred in close proximity to him and that his hearing loss had begun shortly after that.

On April 2010 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
20
20
15
35
35

Speech recognition was 100 percent bilaterally.

In this case, the evidence does not show a current diagnosis of bilateral hearing loss that meets the criteria for qualification as a disability for VA purposes.  Therefore, service connection for bilateral hearing loss must, necessarily, be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the statements and sworn testimony of the Veteran asserting a relationship between his claimed hearing loss and active duty service.

The Board has considered the Veteran's claims that that his hearing loss is related to his service.  However, as a layman, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The competent evidence of record does not demonstrate that the Veteran have bilateral hearing loss that constitutes a disability for VA purposes.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 309 (1993).

Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2010).

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents such as Agent Orange.  In the case of such a veteran, service connection for listed diseases will be rebuttably presumed if they are manifest to a compensable degree within specified periods.  However, hypertension is not one of the listed diseases.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  

The Veteran contends that his hypertension developed as a result of the service-connected diabetes mellitus with which he was formally diagnosed in September 2005.  Alternatively, he contends that his hypertension is due to Agent Orange exposure in service. 

The Veteran's service medical records are negative for any findings of elevated blood pressure or diagnosis of hypertension.  The Board thus finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2010).

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection of his hypertension.  38 C.F.R. § 3.303(b) (2010). 

Post-service medical records show that the Veteran was initially diagnosed with hypertension in December 1997, many years after his separation from service.  At that time, the Veteran underwent evaluation for azotemia.  It was noted that he had been borderline hypertensive for a few years but that he had no history of diabetes mellitus or prior history of renal disease.  On physical examination, the Veteran's blood pressure taken on the right arm was 160/90 while sitting, and, on the left was 155/86 while sitting.  He had a pulse of 78.  The diagnosis was essential hypertension.  On examination in February 1998, the Veteran had a blood pressure reading of 150/100.  The Veteran's physician noted concern regarding the increase in the Veteran's blood pressure, and commented that he was unsure whether the Veteran truly had uncontrolled essential hypertension or whether he had secondary hypertension from his renal insufficiency.  Records dated in June 2003 show that the Veteran's blood sugar levels were normal.  Records dated in November 2005, however, show that the Veteran had recently been diagnosed with diabetes mellitus.  Subsequent treatment records dated to December 2006 show continued treatment for hypertension.  At no time did any treating physician relate the Veteran's hypertension to his period of active service, including to his service-connected diabetes mellitus.

The Veteran underwent VA examination for hypertension in January 2006.  At the time of the examination, the Veteran reported that he had been diagnosed with diabetes mellitus in September 2005, when his wife had taken him to the emergency room after finding him dazed and unable to recall what he was doing.  He additionally reported that he had been diagnosed with hypertension in approximately 1997.  He did not have hypertensive heart disease or arteriosclerotic complications of hypertension.  His heart size was clinically normal.  At the time of the examination, the Veteran had the following blood pressure readings: 139/76, 139/76, and 139/76.  The impression was hypertension.  The examiner, however, determined that the Veteran's hypertension did not develop secondary to the diabetes mellitus, as the diagnosis of hypertension preceded the diagnosis of hypertension.  Additionally, the examiner determined that the Veteran's diabetes mellitus had not aggravated the Veteran's hypertension, as the diabetes mellitus had only recently been diagnosed, and the Veteran's hypertension appeared to be well-controlled with anti-hypertensive medication.

In October 2008, a private examiner reviewed that Veteran's medical records dated beginning in the early 1990s.  The examiner stated that there was no indication in the available records that the Veteran's hypertension was worsened by his diabetes.  He stated that from a physiological perspective, he was not aware of any discrete association between the development of diabetes and hypertension.  The two conditions were often seen together due to co-existing factors of obesity, advancing age, cholesterol, and triglyceride anomalies, without clear associational status established.

On February 2010 VA examination, the Veteran reported that he believed his diabetes had its onset in either 2003 or 2004.  He was diagnosed with hypertension in either 1997 or 1998.  He had been on a stable medical regime ever since the diagnosis without a requirement for increasing his dosage.  His blood pressure remained well-controlled.  There was no evidence that his hypertension had deteriorated over time or subsequent to his diagnosis of diabetes.  After reviewing the claims file, the examiner concluded that it was less likely than not that the Veteran's hypertension was caused or aggravated by his diabetes mellitus.  In so concluding, the examiner explained that the Veteran's hypertension well predated the onset of diabetes mellitus or significant hyperglycemia.  Significantly, the Veteran's hypertension had remained clinically stable without signs of clinical deterioration to the present day, indicating that there was no aggravation related to the diabetes mellitus.
In August 2010, the same private medical examiner reviewed the Veteran's medical records once again and concluded that it was likely the Veteran's diabetes in fact predated his hypertension.  In so concluding, the examiner essentially explained that a 1992 hemoglobin count showed an A1c of 6.1 which he interpreted to be alarmingly high.  The examiner therefore felt that the Veteran was clearly at risk for becoming diabetic in 1992, and that the diabetic tendency was indeed present well before the formal diagnosis in 2003.  

The evidence shows that while the Veteran was borderline hypertensive for several years prior to December 1997, his hypertension was first formally diagnosed in December 1997, approximately 27 years after his separation from service.  As there is no evidence of hypertension dated within one year of his separation from service, the Veteran is not entitled to service connection for hypertension on a presumptive basis.  Additionally, in view of the lengthy period without treatment or complaints of the condition, there is no evidence of a continuity of treatment, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no probative evidence establishing a medical nexus between military service and the Veteran's hypertension.  Thus, service connection on a direct basis is not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Nor is service connection on a secondary basis warranted, as the two VA examiners determined that there was no relationship between the Veteran's hypertension and his service-connected diabetes mellitus.  Additionally, the VA examiners determined that the Veteran's diabetes mellitus had not aggravated the Veteran's hypertension, as the diabetes mellitus had been diagnosed after the diagnosis of hypertension, and the Veteran's hypertension appeared to be well-controlled with anti-hypertensive medication.  Though the August 2010 private examiner found it to be entirely plausible that the Veteran had diabetic tendencies in the late 1990s, and possibly prior to the diagnosis of hypertension, the examiner did not conclude that the diabetes mellitus caused or aggravated the Veteran's hypertension.  In fact, in his 2008 opinion, the examiner stated that he did not find any relationship between the Veteran's hypertension and his diabetes mellitus.  Accordingly, absent any contrary opinion, when taking into account the medical evidence of records, including the two VA examinations and private medical opinions, service connection for hypertension is not warranted.

Further, the Board notes that only those diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e) (2010) will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Hypertension is not a disease that has been associate with exposure to herbicide agents.  Hypertension is not included within the definition of ischemic heart disease, for which presumptive service connection can be granted.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2010).  Accordingly, though the Veteran contends that his hypertension is related to Agent Orange exposure, because that relationship is not recognized by the VA, presumptive service connection, as well as any further development, is not warranted.  

With regard to the articles the Veteran has submitted discussing the possible relationship between hypertension and Agent Orange, medical articles or treatises can provide important support when combined with an opinion of a medical professional, if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, the medical articles and testimony submitted by the Veteran were not accompanied by the opinion of any medical expert linking his hypertension to any herbicide exposure.  Thus, the medical articles submitted by the Veteran are insufficient to establish the required medical nexus opinion for causation.

The Board has considered the Veteran's assertions that his hypertension is related to his period of active service, including to his service-connected diabetes mellitus. The Board has also considered the Veteran's assertions that his diabetes mellitus first manifested prior to his formal diagnosis in September 2005.  While the Veteran's diabetes mellitus may certainly have existed prior to the initial formal diagnosis, the Board is not persuaded by the Veteran's argument that fact is of great significance, particularly as his blood sugar levels were normal upon testing in June 2003.  To the extent that the Veteran ascribes his current disorder to a service-connected disability, however, his opinion is not probative.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles); Layno v. Brown, 6 Vet. App. 465 (1994).

In sum, the weight of the credible evidence demonstrates that the Veteran's hypertension first manifested many years after service and is not related to his active service, to any incident therein, including herbicide exposure, or to any service-connected disability.  As the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic Renal Insufficiency

The Veteran contends that his chronic renal insufficiency developed as a result of the service-connected diabetes mellitus with which he was formally diagnosed in September 2005.

The Veteran's service medical records are negative for any findings or diagnosis of kidney problems, including chronic renal insufficiency.  The Board thus finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2010).

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection of his chronic renal insufficiency.  38 C.F.R. § 3.303(b) (2010).  

Post-service medical records show that the Veteran was initially diagnosed with chronic renal insufficiency in December 1997.  At that time, the Veteran underwent evaluation for azotemia.  Laboratory test results demonstrated serum creatinine of 1.7.  He had had no symptoms of dysuria, hematuria, nocturia, nor double voiding, and no prior history of nephrolithiasis or diabetes mellitus.  He was, however, noted to have been borderline hypertensive for a few years, and to have had a history of gout for which he occasionally took nonsteroidal anti-inflammatories (NSAIDS).  The impression was chronic renal insufficiency, secondary to non-steroidal anti-inflammatories or gout versus hypertensive arteriolar nephrosclerosis.  In May 1999, the Veteran was diagnosed with right renal colic after urinalysis revealed microscopic hematuria.  In September 2004, the Veteran sought VA treatment for a three-year history of blood in his urine.  

Records dated in August 2005 show that the Veteran was assessed with microscopic hematuria and a history of renal stones.  He was also noted to have mild chronic renal insufficiency that was felt to be possibly related to diuretics.  It was determined that the Veteran's condition would be monitored for changes.  In November 2005, the Veteran underwent evaluation with a nephrologist for elevated serum creatinine.  At that time, the Veteran stated that he was first told of his abnormal renal function in approximately 1998.  He also stated that he had been diagnosed with hypertension at approximately the same time.  He had not previously seen a nephrologist.  The Veteran stated that he had been diagnosed with microscopic hematuria, but denied having experienced gross hematuria, foamy urine, significant rashes, or joint pains.  He similarly denied experiencing shortness of breath or swelling of the lower extremities.  After examining the Veteran, the nephrologist determined that it was possible that the Veteran had hypertensive renal disease, with which microscopic hematuria was sometimes associated.  Alternatively, it was felt that the Veteran's renal disease and hematuria could be associated with IgA nephropathy, thin basement membrane disease, or Alpert's disease.  Finally, the nephrologist noted that the renal disease and the hematuria could be separate issues, resulting from a post-glomerular process.

Cystoscopy in December 2005 revealed no abnormalities.  On follow up in January 2006, it was noted that the Veteran had recently been diagnosed with diabetes mellitus.  24-hour urine collection revealed low urine protein.  While the etiology of the Veteran's renal insufficiency remained unclear, it was felt that the Veteran's low urine protein suggested that the renal insufficiency was an interstitial process.  The Veteran, however, denied any excessive NSAID use or other medications that could explain a chronic interstitial process.  Subsequent records dated to December 2006 show continued treatment for chronic renal insufficiency.  The etiology of the renal insufficiency, however, remained undetermined.  Significantly, the record shows that the Veteran declined the option of undergoing renal biopsy, an invasive procedure which may have yielded additional information regarding the etiology of the renal insufficiency.

In June 2007, the Veteran's treating VA physician submitted a statement that the Veteran had chronic kidney disease which was most likely related to his diabetes.

In October 2008, a private examiner submitted an opinion regarding the etiology of the Veteran's renal insufficiency after reviewing the Veteran's medical history.  Of note was a February 1992 medical form indicating a "trace of sugar in urine," as well as 1997 and 1998 medical letters questioning whether the Veteran's renal insufficiency was secondary to nonsteriodal anti-inflammatories or gout verses hypertensive nephrosclerosis with essential hypertension.  Also reviewed was a May 1999 urinalysis showing elevated protein, large occult blood and red cells, as well as granular casts that cleared the following day.  The examiner noted that a May 1999 X-ray of the kidney was normal and that renal colic was ultimately opined.  The examiner noted that November 2000 and February 2002 laboratory studies indicated that blood sugar was normal, however kidney function was elevated.  A May 2003 admission summary was noted to state that there was an assumption that the Veteran's renal insufficiency was due to excessive NSAID use taken for recurrent gout symptoms.  It was noted that the Veteran was formally diagnosed with diabetes in September 2005 when he was admitted to the emergency room seeming confused, with blood sugar testing ranging from 60 to 200 in the same day.  An April 2006 VA treatment record indicated that his renal function had been stable for two years.  After evaluating the above evidence, the examiner concluded that because there was medical evidence indicating that the Veteran had diabetic tendencies or aberrant glucose metabolism in the early 1990s, as indicated on the 1992 note that he was "spilling sugar in his urine," and there was evidence of hypertension in the late 1990s, those two diseases could be logically anticipated to have worsened his renal disease.  He noted that it was difficult to address the issue of the Veteran's renal insufficiency, as the cause was often unknown but was commonly associated with diabetes and hypertension, as well as a number of other clinical conditions including chronic kidney infections.  

On February 2010 VA examination, the Veteran reported that his renal failure began in 1998 or 2000.  A review of his medical records showed that in May 2003, he had a creatinine of 1.9 and a BUN of 34.  His blood sugar at the time was 123.  In June 2003, his A1 hemoglobin was 5.4 with a blood sugar of 83.  In August 2004, he had normal blood sugar of 87 and a corresponding BUN of 30 and creatinine at 1.8, or stable.  Since that time, his creatinine levels had been between 1.8 and 2.  After reviewing the claims file, the examiner determined that the Veteran's chronic renal failure well pre-dated his onset of clinical diabetes in 2003.  Further, there was no evidence of any significant clinical deterioration in renal function or evidence of progression of renal disease.  Accordingly, it was less likely than not that the Veteran's renal disease was caused or aggravated by his diabetes mellitus.  In determining that the Veteran was not diabetic prior to 2003, the examiner explained that though the Veteran may have been hyperglycemic with above normal blood sugars for many years prior to his formal diagnosis of diabetes, the elevated levels were not so clinically significant as to have warranted a diagnosis of diabetes.  The evidence indicated that his blood sugar levels must have been averaging below 126 during those years.  The examiner explained that the kind of hyperglycemia shown in the Veteran's case was generally not severe enough to cause diabetic complications such as renal failure, even over a long period of time.  Supporting that theory was the evidence that the Veteran's diabetes had been well-controlled with treatment since diagnosis and therefore it was unlikely that it had caused complications.

In August 2010, the October 2008 private examiner once again reviewed the Veteran's medical records, including the most recent VA examination, and s disagreed with the VA opinion that the Veteran's blood sugars must have stayed below 126 prior to his diagnosis of diabetes in 2003.  In so concluding, the examiner explained that in 1992, the Veteran was shown to be severely obese, and at that time a urinalysis showed "spilling sugar in his urine."  In addition, in 1992, though his blood sugar was found to be normal, his hemoglobin was 6.1, which at the time was considered to be normal, but was now viewed as quite elevated.  The examiner felt that an argument could be made that in 1992, the Veteran should have started a hypoglycemic medication in order to address his weight control and blood sugar.  The examiner felt it to be unreasonable to state that the Veteran was not diabetic prior to 2003, as many people were simply undiagnosed for many years, and that the evidence instead suggested that he had diabetic tendencies in the 1990s.  With regard to the VA examiner's determination that the Veteran's chronic hyperglycemia was not the cause of his renal problems, the examiner again argued that the Veteran had high blood sugar levels prior to his diagnosis of diabetes and that he should have been further evaluated for diabetes, especially in light of his obesity, history of sugar in urine, and hypertension.  The examiner felt that the 2005 hospitalization and diagnosis of diabetes, which showed blood sugar levels that ranged from 60 to 200 in one day, supported the theory that diabetes had been present for much longer.  That being the case, it was a common medical principal that diabetes lead to renal problems over a prolonged time frame.  The examiner also noted that it was possible that the Veteran's kidney problems were the result of using anti-inflammatory medication or his gout.  It was also possible that his high blood pressure contributed to his renal insufficiency.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, after carefully reviewing the evidence and medical opinions of record, the Board is inclined to place higher probative weight on the February 2010 VA opinion finding that the Veteran's renal insufficiency was not caused or aggravated by his diabetes mellitus, rather than on the private examiner's October 2008 and August 2010 opinions that the Veteran's diabetes mellitus predated his renal insufficiency and aggravated his renal insufficiency.  Significantly, the Board finds the private examiner's opinion to be speculative, in that he speculates that if the Veteran had been followed more closely for his blood sugar levels in the early 1990s, diabetes or diabetic tendencies would have likely been found and treated.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  In so stating, the examiner does not adequately account for the repeated laboratory testing in the following years and up until the early 2000s which clearly showed blood sugar levels below 126, stating only that such was influenced by fasting levels and could not be relied upon.  By contrast, the VA examiner found the Veteran's ten year pre-diagnosis medical history to clearly demonstrate that the Veteran's blood sugar levels and hemoglobin count was not so high as to have warranted a diagnosis of diabetes or, more importantly, to have caused  diabetic complications, such as renal failure.  In that regard, the question is not necessarily whether the Veteran's diabetes began in the early 1990s, but rather whether it caused or aggravated his renal insufficiency.  To that point, the VA examiner explained that because the Veteran's symptoms and laboratory results were not shown to have been severe enough to require diabetic treatment throughout the 1990s, the effects of that process would not have been so severe as to have aggravated the chronic renal insufficiency, which was shown to have been possibly caused by NSAID use or gout, but not to have been caused by diabetes.  Additionally, that the Veteran's renal insufficiency had been stable for many years also demonstrated the absence of aggravation.  Further, the Veteran's diabetes, once diagnosed, was well-controlled on medication.  The private examiner did not rectify those distinctions in providing his opinion, but rather generally stated that diabetes could cause or aggravate renal failure, along with many other possible causes.  The Board also points out that although in June 2007, the Veteran's VA physician stated that his diabetes was related to his renal insufficiency, absent any accompanying rationale for that statement, it is of less probative value when determining entitlement to service connection.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The evidence shows that the Veteran's renal insufficiency was initially diagnosed in December 1997, approximately 27 years after his separation from service.  As there is no evidence of kidney disease dated within one year of his separation from service, the Veteran is not entitled to service connection for chronic renal insufficiency on a presumptive basis.  Additionally, in view of the lengthy period without treatment or complaints of such condition, there is no evidence of a continuity of treatment, and that weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no evidence of renal dysfunction during service.  Additionally, the probative medical evidence weighs against a finding establishing a medical nexus between military service and the Veteran's chronic renal insufficiency.  Thus, service connection on a direct basis is not warranted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Nor is service connection on a secondary basis warranted, as the probative evidence does not establish a medical nexus between the Veteran's chronic renal insufficiency and his service-connected diabetes mellitus.  While the etiology of the Veteran's renal insufficiency remains unclear, the evidence suggests that the Veteran's renal insufficiency is interstitial in nature, rather than related to his diabetes mellitus.  Additionally, the fact that the Veteran's renal insufficiency was diagnosed seven years prior to the time the Veteran's diabetes mellitus was diagnosed, and the Veteran's blood sugar levels were found to be normal just two years prior to his diagnosis of diabetes mellitus, strongly weighs against a finding that the chronic renal insufficiency developed as a result of the service-connected diabetes mellitus.  Finally, the evidence does not support a finding that the Veteran's chronic renal insufficiency has been aggravated by his diabetes mellitus.  Records dated in September 2006 show that records dating back two years demonstrated stable renal function.  A 24-hour urine collection at that time demonstrated only microalbuminaria, and the Veteran was noted to be on an ACE inhibitor.  Further, the evidence does not show that the Veteran's hyperglycemia in the 1990s or early 2000s was severe enough to have caused diabetic complications, such as renal insufficiency.  Accordingly, service connection for chronic renal insufficiency is not warranted.

The Veteran contends that his current renal insufficiency is related to his active service or to his service-connected diabetes mellitus.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997

The Board lastly notes that though the case was remanded pursuant to a Joint Motion for Partial Remand in order to obtain records from the Veteran's employer that might have showed elevated blood glucose levels and elevated urine testing in the early 1990s, in July 2009 the RO requested that the Veteran authorize the VA to obtain those records, but no authorization was completed or sent back to the RO.  If a Veteran wishes help with his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In sum, the weight of the credible evidence demonstrates that the Veteran's chronic renal insufficiency first manifested many years after service and is not related to his active service, to any incident therein, or to any service-connected disability.  As the preponderance of the evidence is against the Veteran's claim for service connection for chronic renal insufficiency, the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2004, March 2006, October 2006, January 2007, and July 2009; a rating decision in February 2005; and a statement of the case in January 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the March 2010 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a medical examination in relation to the claim for service connection.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


ORDER


Service connection for bilateral hearing loss is denied.

Service connection for chronic renal insufficiency, to include as secondary to service-connected diabetes mellitus, is denied.

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus or herbicide exposure, is denied.


REMAND

Additional development is necessary prior to further disposition of the claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities.  

On January 2006 VA diabetic examination, the Veteran denied any accompanying neurologic problems.  VA treatment records show that beginning in at least April 2006, the Veteran reported occasional heel pain and wondered if he had a heel spur.  In March 2007, he complained of pain in his feet when walking with occasional associated burning.  The assessment was questionable neuropathic pain.  He was provided with medication for relief.  

On September 2007 VA examination, the Veteran reported that his diabetes was diagnosed in 2005.  He reported experiencing burning in his feet for two to three years.  He was treating the symptoms with Lyrica and Amitriptyline, with some relief.  Physical examination did not show any significant findings for neuropathy.  The diagnosis was peripheral neuropathy of the upper and lower extremities.  The examiner determined that after reviewing the records, it was less likely than not that the current peripheral neuropathy was related to the diabetes mellitus because his symptoms predated his diagnosis of diabetes.  Further, since he had only been diagnosed with diabetes for a short period of time and the current state was very mild with an A1c of 5.4, the likelihood of a relationship was lessened.  

The Veteran has since submitted private treatment records demonstrating that in March 2010, he was found to have neuropathies in the feet.  In April 2010, the Veteran's treating physician stated that the Veteran was being treated for a variety of medical problems, including diabetes and neuropathy.  He was on Lyrica which was designed to treat his neuropathic symptoms including decreased sensation, pain, and numbness in his bilateral lower extremities into his upper extremities.  In December 2010, his diagnosis was listed a diabetic peripheral neuropathy.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Although the 2007 VA examiner determined that the Veteran's peripheral neuropathy was unrelated to his diabetes, because the Veteran has since provided treatment records that diagnose his symptoms as diabetic neuropathy, contradicting the VA examiner's opinion with no accompanying rationale, it remains unclear to the Board whether the Veteran's peripheral neuropathy of the upper and lower extremities is related to his diabetes mellitus.  Therefore another VA examination is necessary in order to fairly decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of his bilateral peripheral neuropathy of the upper and lower extremities.  The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided. The examiner should specifically opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's service-connected diabetes mellitus caused or aggravated his peripheral neuropathy of the upper extremities or his peripheral neuropathy of the lower extremities, reconciling the opinion reached with the April 2007 VA opinion and November 2010 diagnosis of diabetic peripheral neuropathies.  

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


